NUMBER 13-17-00638-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


JO LEIGH ARES,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 404th District Court
                          of Cameron County, Texas.


                 ORDER TO FILE APPELLATE BRIEF
              Before Justices Rodriguez, Longoria, and Hinojosa
                              Order Per Curiam

         This cause is before the Court on appellant's first unopposed motion for extension

of time to file the brief. Appellant’s brief was originally due to be filed on January 10,

2018. Appellant is requesting until February 12, 2018, to file the appellate brief in this

cause.
       The Court, having fully examined and considered appellant's first unopposed

motion for extension of time to file the brief, is of the opinion that, in the interest of justice,

appellant's motion for extension of time to file the brief should be granted with order.

       Appellant's first motion for extension of time to file the brief is hereby

granted and counsel for appellant is hereby ORDERED to file the appellate brief

with this Court on or before February 12, 2018. Further motions for extension of

time will not be favorably entertained by the Court.



                                                                            PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of January, 2018.




                                                2